Citation Nr: 0733804	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1952 to January 
1954.  His awards and decorations include the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD, and assigned a 30 percent evaluation.  The veteran 
disagreed with the evaluation and subsequently perfected an 
appeal.  He requested a hearing before a Decision Review 
Officer, but withdrew that request in writing in February 
2007.  

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for the service-connected PTSD from 
30 percent to 50 percent.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

Since the May 2005 rating decision, the claim has been 
transferred to the St. Petersburg, Florida, RO at the request 
of the veteran.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by anxiety, intrusive 
thoughts, frequent nightmares, fleeting suicidal ideation, 
flattened affect, mild cognitive deficiencies, sleep 
disruption, hypervigilance, an increased startle response, 
avoidance and irritability.

2.  The veteran's PTSD is not manifested by occupational and 
social impairment due to symptoms such as obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; an inability to establish and 
maintain effective relationships; or symptoms on par with the 
level of severity contemplated by these criteria.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In April 
2007, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.   

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in March 2006.  The veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

In an April 2007 rating decision, the RO increased the 
veteran's initial disability evaluation for service-connected 
PTSD from 30 percent to 50 percent, effective on the date of 
his original grant of service connection.  Therefore, the 
issue in this case is whether the veteran is entitled to an 
initial evaluation in excess of 50 percent.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Evidence shows that the veteran receives regular treatment 
for PTSD.  The records show symptoms related to PTSD, 
including anxiety, intrusive thoughts, frequent nightmares, 
sleep disruption, hypervigilance, an increased startle 
response, avoidance, and irritability.  See VA progress notes 
dated January 2005, April 2005.  The veteran has been 
described as being anxious and mildly depressed.  See VA 
progress note dated January 2005.  Recently, the veteran has 
had occasional suicidal ideation, but he has made no plans or 
attempts.  See VA progress note dated January 2007.  He has 
also recently begun to demonstrate a flattened affect.  See 
VA progress notes dated January 2007 and March 2007.  VA 
treatment records show that the veteran regularly attends 
PTSD group sessions.  See VA progress note dated July 2005; 
see also VA psychiatry social work notes dated September 
2006-April 2007.  

The veteran was first medically evaluated in conjunction with 
his claim in April 2005.  The examiner noted a mildly 
dysphoric mood, good hygiene and grooming, generally 
unremarkable speech patterns, and a good capacity for 
abstract thinking.  There were no hallucinations or delusions 
identified.  At that time, there was no suicidal or homicidal 
ideation. The veteran did exhibit some motor agitation as a 
result of anxiety.  A Global Assessment of Functioning (GAF) 
score of 65 was estimated.

In December 2005, a private physician, Dr. L.B., conducted a 
neuropsychological screening of the veteran.  Suicidal 
ideation and homicidal ideation were denied.  His mood was 
depressed.  His concentration was "variable."  Clinical 
testing indicated deficient memory, concentration, and 
decision-making abilities.  The veteran identified problems 
completing routine tasks.  The physician felt that he had 
poor coping skills and that recurrent intrusive thoughts 
often led to temporary increases in his PTSD symptomatology.  
At that time GAF of 43 was estimated.  

The veteran's wife testified as to the veteran's 
symptomatology in correspondence dated January 2006.  He had 
nightmares and impaired sleep, and had exhibited difficulty 
in concentrating.  She felt as though his depression and 
anxiety had recently increased.  She no longer trusted him to 
handle the family finances since he could not concentrate on 
them.

A second VA evaluation was conducted in March 2007.  The 
examiner reviewed the veteran's claims file and medical 
history prior to the examination, and gave a detailed and 
accurate summary of the course of the veteran's treatment for 
PTSD.  According to the veteran, his medications were not 
improving many of his symptoms; however, sleep aids were 
alleviating his sleep impairment.  The veteran related an 
incident during which he tackled a woman at a grocery store 
after she had attempted to retrieve an item over his 
shoulder, triggering his startle response.  This incident was 
corroborated by his wife.  The veteran stated that his 
symptoms were worse than they had been at his previous 
examination.  He had fleeting moments of suicidal ideation 
but no plans.  He had to force himself to public gatherings.  
Sudden noises caused flashbacks.  Since his previous 
evaluation, his anxiety had increased.  The examiner noted 
that his statements were corroborated by his medical history 
and through a separate interview with the veteran's wife.  A 
GAF of 52 was estimated.

The GAF scores are a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness. See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
veteran has received one GAF score in this range.  A GAF of 
51-60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
With the exception of the evaluation conducted by a private 
physician, all of the veteran's GAF scores fall into this 
range.  

Based on the evidence reported above, including the GAF 
scores, the Board finds that a rating of 50 percent is 
appropriate.  The veteran reported sleep difficulties, 
occasional suicidal thoughts, avoidance, anxiety, 
hypervigilance, irritability and an increased startle 
response.  He has also been observed to be mildly depressed 
and anxious, with flattened affect and a noticeable habit of 
motor agitation.  Testing has revealed cognitive 
deficiencies.  These symptoms are certainly limiting, and the 
record reflects that the veteran's symptoms indeed appear to 
have worsened since his initial claim was filed in January 
2005.  However, his current symptoms, specifically the 
veteran's cognitive deficiencies, disturbances of motivation 
and mood, flattened affect, and avoidance of social settings, 
tend to approximate more closely the criteria outlined for a 
50 percent rating. 

Further review of the evidence shows that a rating higher 
than 50 percent is not appropriate.  The evidence has shown 
that the veteran's flow of speech is appropriate. He has also 
been noted to be able to maintain personal hygiene.  His 
thought processes are relevant and goal-directed.  There are 
no hallucinations or delusions.  He maintains a good 
relationship with his wife and children.  He has fleeting 
suicidal ideation but has no plan and has made no attempts.  
There are no obsessional rituals.  Although there has been 
some decrease in his ability to handle finances, the veteran 
can function independently and drove himself to each of his 
examinations.  His only recent episode of violence is related 
to his increased startle response and appears to have been an 
involuntary reaction.  Although his December 2005 GAF score 
was below 50, indicating severe impairment, the vast majority 
of his GAF scores, including those estimated after December 
2005, reflect only moderate symptomatology.  Accordingly, a 
rating in excess of 50 percent is not warranted.

Additionally, there is no evidence that the veteran has been 
hospitalized for his disability or that it has interfered 
with his work to a marked degree.  The record indicates that 
the veteran retired from a telephone company after many years 
of service and has held some part-time jobs since then.  The 
existing schedular rating is based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for his PTSD is not warranted.  38 
C.F.R. § 3.321 (b)(1).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's PTSD have warranted 
no more than a 50 percent rating since January 2005, the 
effective date of service connection. 

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for PTSD, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


